Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 1 of 14 Page ID #:1




  1 Benjamin N. Gluck - State Bar No. 203997
       bgluck@birdmarella.com
  2 Ashley D. Bowman - State Bar No. 286099
       abowman@birdmarella.com
  3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  4 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  5 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  6
    Attorneys for Plaintiff Michael Moe
  7
  8                              UNITED STATES DISTRICT COURT
  9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 MICHAEL MOE,                                CASE NO. 2:21-cv-2990
 12                     Plaintiff,              COMPLAINT FOR:
 13               vs.                           (1) RETURN OF PROPERTY (FED.
                                                R. CRIM. P. 41(g));
 14 UNITED STATES OF AMERICA;
    TRACY L. WILKISON (OFFICIAL                 (2) UNLAWFUL SEARCH AND
 15 CAPACITY), KRISTI KOONS                     SEIZURE IN VIOLATION OF
    JOHNSON (OFFICIAL CAPACITY)                 FOURTH AND FIFTH
 16                                             AMENDMENTS
             Defendants.
 17
 18                                             DEMAND FOR JURY TRIAL
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3711193.1
                                           COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 2 of 14 Page ID #:2




  1               Plaintiff Michael Moe alleges as follows:
  2               1.    Plaintiff Michael Moe brings this action against the United States of
  3 America, Tracy L. Wilkison, and Kristi Koons Johnson, seeking to enjoin and
  4 redress the unlawful seizure, search, inspection, and retention of Plaintiff’s property
  5 in violation of applicable law, and Plaintiff’s Fourth and Fifth Amendment rights.
  6                                  JURISDICTION AND VENUE
  7               2.    This Court has jurisdiction over this action pursuant to 28 U.S.C.
  8 § 1331 and Article III of the United States Constitution because the United States is
  9 a Party to this action, and the action involves questions of federal statutory and
 10 Constitutional law.
 11               3.    The Court has the authority to grant declaratory relief pursuant to the
 12 Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Federal Rules of Civil
 13 Procedure 57 and 65 authorize declaratory and injunctive relief in this matter
 14               4.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1)-
 15 (b)(3) because defendants include the United States and agencies of the United
 16 States, because on information and belief defendants sued in their official capacity
 17 reside in this district, and because a substantial part of the events or omissions
 18 giving rise to the claims occurred in this district.
 19                                             PARTIES
 20               5.    Plaintiff Michael Moe is, and at all relevant times was, an individual
 21 residing in Los Angeles County, California. 1 Plaintiff Roe had non-contraband
 22 valuable property in a safe deposit box at U.S. Private Vaults, which was seized by
 23 the United States Attorney’s Office for the Central District of California on or
 24 around and between March 22, 2021, through March 26, 2021, and is still being held
 25
 26   1
       This complaint uses male pronouns only as a grammatical convenience
 27 consistent with the reference to Michael Moe. Plaintiff makes no allegation as to his
 28 or her gender.
      3711193.1
                                                     2
                                                 COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 3 of 14 Page ID #:3




  1 by Defendants. As described more fully in paragraphs 13-14 below, Defendants are
  2 unaware of Plaintiff’s identity and have stated their intent to initiate a criminal
  3 investigation of Plaintiff in the event that Plaintiff discloses his identity. Plaintiff
  4 therefore brings this claim pseudonymously to protect himself from the risk of
  5 criminal prosecution, and from injury, harassment, retaliation, and embarrassment.
  6               6.   Defendant Tracy L. Wilkison is, and at all relevant times was, the
  7 Acting United States Attorney for the Central District of California. The United
  8 States Attorney for the Central District of California has authority over all policies
  9 and practices of the United States Attorney’s Office for the Central District of
 10 California, and all actions taken by Deputy United States Attorneys for the Central
 11 District of California. Defendant Wilkison is sued in her official capacity only.
 12               7.   Defendant Kristi Koons Johnson is, and at all relevant times was, the
 13 Assistant Director in Charge of the Los Angeles Field Office of the Federal Bureau
 14 of Investigation. The Assistant Director in Charge of the Los Angeles Field Office
 15 of the Federal Bureau of Investigation has authority over the policies and procedures
 16 implemented by, and the actions of, FBI agents working on behalf of the Los
 17 Angeles Field Office. Defendant Koons Johnson is sued in her official capacity
 18 only.
 19               8.   Defendant United States of America is and was, and at all relevant
 20 times, the United States of America, its departments, agencies, and entities,
 21 including those responsible for the Fourth and Fifth Amendment violations and
 22 other violations of law alleged in this action.
 23                                  FACTUAL ALLEGATIONS
 24               A.   Plaintiff Stored Property In A Safe Deposit Box He Rented At U.S.
 25                    Private Vaults
 26               9.   This action relates to the search and seizure of Plaintiff’s property
 27 contained in a safe deposit box maintained by U.S. Private Vaults.
 28
      3711193.1
                                                     3
                                                COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 4 of 14 Page ID #:4




  1               10.    U.S. Private Vaults (“USPV”) is a company located at 9182 West
  2 Olympic Boulevard, Beverly Hills, CA 90212, that rents safe deposit boxes. USPV
  3 has between 600 and 1000 safe deposit boxes rented to hundreds of different
  4 customers.
  5               11.    USPV offers safe deposit boxes akin to those available at a bank, but
  6 with several key differences that provide its customers enhanced privacy and security.
  7                      (a)   USPV identifies its customers by encrypted biometric
  8               information in the form of an iris scan and does not use other personal
  9               identifying information related to its customers. USPV advertises this feature
 10               as an enhanced privacy and security measure that protects against the theft of
 11               personal identifying information.
 12                      (b)   USPV does not maintain keys to its customers’ safe deposit
 13               boxes. Customers maintain all keys to their boxes and access the vault
 14               containing their boxes through iris scan or biometric hand geometry scan,
 15               which reads the shape of a customer’s hand (as opposed to finger or palm
 16               prints).
 17                      (c)   USPV offers 24/7 monitoring by the ADT security company
 18               through use video at ADT’s central station, as well as motion detectors, heat
 19               sensors, and other sophisticated security measures to detect the presence of
 20               intruders after regular business hours.
 21                      (d)   USPV offers insurance for each safe deposit box up to $500,000
 22               per box.
 23               B.     The United States Attorney’s Office For The Central District Of
 24                      California And The Los Angeles Field Office Of The FBI Searched
 25                      U.S. Private Vaults And Seized All Safe Deposit Boxes And Their
 26                      Contents
 27               12.    On or around March 22, 2021, federal law enforcement agents,
 28 including FBI agents from the Los Angeles Field Office, acting at the direction of
      3711193.1
                                                      4
                                                 COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 5 of 14 Page ID #:5




  1 the United States Attorney’s Office for the Central District of California (the
  2 “USAO”), began conducting a search of USPV and seized every safe deposit box
  3 contained in the facility. Defendants’ seizure of the USPV location and safe deposit
  4 boxes there and their contents, and the risk that they will continue to search of the
  5 contents of those safe deposit boxes, are ongoing as of the date of this filing.
  6               13.   Defendants have stated their refusal, in connection with other boxes
  7 seized by the Defendants from USPV, to provide counsel for box holders with a
  8 copy of the warrant ostensibly authorizing their search and seizure operations at
  9 USPV. Specifically, on March 24, 2021, counsel for Plaintiff requested a copy of
 10 the warrant authorizing the search and seizure of property at USPV and the return of
 11 a separate box holder’s property. The Assistant U.S. Attorney in charge of the
 12 investigation, acting for and on behalf of Defendant Wilkison, refused to provide
 13 counsel with a copy of the warrant unless counsel disclosed the box holder’s name,
 14 which was not known to USPV or to the Government. As of the date of the filing of
 15 this Complaint, the Government has not provided Plaintiff’s counsel with a copy of
 16 the warrant or returned Plaintiff’s possessions.
 17               14.   On information and belief, Defendants have not obtained a warrant
 18 authorizing a criminal investigative search of Plaintiff’s box, or any other box
 19 holder’s box. Defendants have averred in statements to this Court that they
 20 “obtained a [sealed] federal seizure warrant for certain business equipment at U.S.
 21 Private Vaults including the nests of safety deposit boxes there.” However, while
 22 Defendants further aver that the warrant and supporting affidavit “discussed . . .
 23 inventorying the property contained in the individual safety deposit boxes within the
 24 nests” and “also discussed looking for contact information for the boxholders to
 25 notify them of the seizure so that they could seek the return of their property,”
 26 Defendants do not claim to have obtained any warrant authorizing a criminal
 27 investigative search of Plaintiff’s box – identified by name or box number – or
 28 property.
      3711193.1
                                                    5
                                                COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 6 of 14 Page ID #:6




  1               15.   Defendants also have averred that the sealing order pertaining to the
  2 USPV warrant permits and requires the executing agents to serve it. However, the
  3 warrant has not been served on Plaintiff. Thus, on information and belief, the
  4 warrant does not name Plaintiff or authorize any criminal investigative search of the
  5 property stored in his USPV box.
  6               16.   On information and belief, based upon discussions with attorneys in
  7 Defendant Wilkison’s office, the Government intends to refuse the return of
  8 property to any box holder who adheres to his or her constitutional rights and
  9 refuses to waive his or her Fifth Amendment rights. On information and belief, the
 10 Government intends to subject every box holder to criminal investigation by
 11 including at least the following steps:
 12                     (a)     Each safe deposit box owner would be required to disclose their
 13               identity to the USAO, and agents for the Federal Bureau of Investigation
 14               acting at the direction of the USAO, to initiate a claim for the return of the
 15               contents of their safe deposit box.
 16                     (b)     Once provided with the owner’s identity, the USAO intends to
 17               open a criminal investigation into the owner based upon the USAO’s belief
 18               that nobody would utilize the safe deposit boxes at USPV unless they were a
 19               “criminal.”
 20                     (c)     The Government intends to refuse to return the property in the
 21               safe deposit box to the owner unless the owner explains to the USAO how
 22               they obtained the property in their safe deposit box and convinces the USAO
 23               that it was not related to the commission of a “crime.”
 24
 25
 26
 27
 28
      3711193.1
                                                        6
                                                  COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 7 of 14 Page ID #:7




  1                     17.   As of March 26, 2021, the USPV location was closed and a sign
  2               was affixed to the door directing safe deposit box owners to use the web link
  3               forms.fbi.gov/uspvclaims to “initiate a claim for your US Private Vaults box”:
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17               18.   The form located at forms.fbi.gov/uspvclaims states: “To make a claim
 18 for property stored at U.S. Private Vaults in Beverly Hills, California, please provide
 19 the following information. An FBI agent will contact you for additional details.”
 20 The form requires entry of first name, last name, and contact number for
 21 submission:
 22
 23
 24
 25
 26
 27
 28
      3711193.1
                                                     7
                                                COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 8 of 14 Page ID #:8




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12 The form also requires the person submitting the form to acknowledge that “it is a
 13 federal crime punishable by fine or imprisonment, or both, to knowingly make any
 14 false statements concerning the facts on this form as applicable under the provisions
 15 of Title 18, United States Code, Section 1001, et seq.”
 16               C.    Plaintiff Is Suffering Ongoing Harm
 17               19.   The safe deposit box containing Plaintiff’s property remains in
 18 Defendants’ possession, and the risk that Defendants will continue searching,
 19 inspecting, and cataloguing its contents is ongoing.
 20               20.   Plaintiff continues to be deprived of any access to or use and enjoyment
 21 of his seized property. Plaintiff has no possible method to recover the property
 22 seized by Defendants unless he subjects himself to criminal investigation by
 23 participating in the procedure prescribed by Defendants and described in paragraphs
 24 16-18 above.
 25
 26
 27
 28
      3711193.1
                                                     8
                                                COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 9 of 14 Page ID #:9




  1                                   FIRST CAUSE OF ACTION
  2                     (Return of Property Pursuant to Fed. R. Crim. P. 41(g),
  3                                Against United States of America)
  4               21.   Plaintiff re-alleges and incorporates by reference the allegations in each
  5 of the preceding paragraphs.
  6               22.   On or around March 22, 2021, and continuing up until the time of this
  7 filing, in this District, Defendants seized the USPV safe deposit box containing
  8 Plaintiff’s property, without any knowledge of the safe deposit box’s contents or the
  9 identity of the owners of those contents. Defendants seized the safe deposit box
 10 without a valid warrant and without probable cause to believe the contents or the
 11 owners of the safe deposit box’s contents were connected to any crime. On
 12 information and belief, Defendants did not have a warrant to search the contents of
 13 any specific safe deposit box identified by number.
 14               23.   Defendants have begun to search and inventory, and have refused to
 15 stipulate to cease searching and/ or inventorying, the contents of the seized safe
 16 deposit box, although Defendants lack probable cause to conduct such a search. To
 17 the contrary, Defendants have provided no justification for the search and seizure of
 18 any box, identified by box number, or as belonging to Plaintiff or any other
 19 individual box holders. Plaintiff did not consent to the search of his safe deposit
 20 boxes or their contents.
 21               24.   Defendants have not initiated criminal proceedings against Plaintiff, in
 22 connection with the contents of the seized safe deposit box or otherwise. Nor do
 23 Defendants have probable cause to initiate such proceedings against persons storing
 24 non-contraband property in the seized safe deposit boxes or in connection with the
 25 safe deposit boxes’ contents.
 26               25.   As a result of Defendants’ unlawful search and seizure of the contents
 27 of the safe deposit box containing Plaintiff’s property, Plaintiff has been unlawfully
 28 and unfairly deprived of his property.
      3711193.1
                                                     9
                                                 COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 10 of 14 Page ID #:10




   1               26.   Plaintiff therefore is entitled to an order directing Defendants to return
   2 his property.
   3                                  SECOND CAUSE OF ACTION
   4        (Unreasonable Search and Seizure of Private Property in Violation of the
   5               Fourth and Fifth Amendments – Declaratory and Injunctive Relief
   6                                      against All Defendants)
   7               27.   Plaintiff re-alleges and incorporates by reference the allegations in
   8 each of the preceding paragraphs.
   9               28.   Plaintiff’s property is protected from unreasonable searches and
  10 seizures by the Fourth Amendment. Confiscation, inspection, and cataloguing of the
  11 contents of safe deposit box leased to Plaintiff and containing Plaintiffs’ private
  12 property is a search and seizure for purposes of the Fourth Amendment.
  13               29.   Defendants seized and continue to maintain in their possession and
  14 control the safe deposit box owned by Plaintiff, in which Plaintiff stored his
  15 property, as set forth above. Defendants seized the safe deposit box without any
  16 probable cause to believe the contents of the safe deposit box belonging to Plaintiff
  17 was connected to any crime and, on information and belief, without a valid warrant
  18 authorizing Defendants to search Plaintiff’s box.
  19               30.   Defendants, without obtaining Plaintiff’s consent, searched and
  20 inventoried the contents of the seized safe deposit box and. Defendants have
  21 refused to stipulate to suspend further searches of the seized boxes in their control;
  22 therefore, as Plaintiff’s box remains under Defendant’s control, there is a significant
  23 risk that they will continue to search its contents.
  24               31.   Defendants will not return the contents of the safe deposit box to
  25 Plaintiff unless and until Plaintiff forfeits the confidentiality associated with his safe
  26 deposit box by identifying himself to Defendants, and submits to a criminal
  27 investigation that will be initiated upon disclosure of his identity.
  28
       3711193.1
                                                      10
                                                  COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 11 of 14 Page ID #:11




   1               32.   Defendants also have refused to provide Plaintiff with a copy of the
   2 warrant purportedly authorizing their search and seizure of the safe deposit box
   3 containing Plaintiff’s property unless and until Plaintiff identifies himself to
   4 Defendants.
   5               33.   Defendants’ search and seizure of the safe deposit box containing
   6 Plaintiff’s property, under the conditions described above, was unreasonable.
   7 Defendants’ refusal to provide Plaintiffs with the warrant that purportedly authorizes
   8 their ongoing seizure and search of Plaintiff’s property – unless Plaintiff subjects
   9 himself to criminal investigation – is further unreasonable.
  10               34.   Defendants effected a search and seizure of the safe deposit box
  11 possessed by Plaintiff containing Plaintiff’s personal property without probable
  12 cause, and provided that Plaintiff could only seek to recover his property by
  13 subjecting himself to criminal investigation by Defendants.
  14               35.   Plaintiff, through counsel, has attempted to exercise his Fourth
  15 Amendment rights by requesting that Defendants suspend their unreasonable search
  16 and inspection of Plaintiff’s property, and seeking the return the contents of the safe
  17 deposit box seized from USPV to Plaintiff.
  18               36.   By requiring that Plaintiff identify and subject himself to criminal
  19 investigation in order to recover the property that Defendants unlawfully seized,
  20 Defendants, by their own admission, have conditioned Plaintiff’s lawful exercise of
  21 his Fourth Amendment rights on Plaintiff’s forfeiture of his Fifth Amendment
  22 rights.
  23               37.   Plaintiff contends that Defendants’ conduct has violated and continues
  24 to violate Plaintiff’s Fifth Amendment rights against self-incrimination, and that
  25 Plaintiff is entitled to relief.
  26               38.   The Due Process Clause of the Fifth Amendment to the U.S.
  27 Constitution provides that “[n]o person shall be . . . deprived of life, liberty, or
  28 property, without due process of law.”
       3711193.1
                                                      11
                                                  COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 12 of 14 Page ID #:12




   1               39.   Plaintiff contends that Defendants’ conduct has violated and continues
   2 to violate Plaintiff’s Fifth Amendment rights, and that Plaintiff is entitled to relief.
   3               40.   Plaintiff has suffered and continues to suffer irreparable injury as a
   4 result of Defendants’ conduct in violation of the Fourth and Fifth Amendments.
   5 That irreparable injury includes the continuing deprivation of Plaintiff’s possessory
   6 rights in his personal property, the continuing violation of his Fourth and Fifth
   7 Amendment rights resulting from the threat of Defendants’ ongoing search,
   8 inventorying, and seizure of his property, and Defendants’ insistence that Plaintiff
   9 must waive his Fifth Amendment rights by foregoing the confidentiality associated
  10 with his safe deposit box and submitting to a criminal investigation in order to
  11 obtain his property.
  12               41.   On information and belief, Defendants contend that their seizure,
  13 search, and conditioned refusal to return Plaintiff’s property is reasonable and
  14 lawful, and deny that Plaintiff is entitled to any relief.
  15               42.   Plaintiff therefore requires a judicial determination of the parties’
  16 respective rights and liabilities, and a declaration that Defendants’ conduct
  17 constitutes an unreasonable search and seizure conducted in a manner that has
  18 violated, and continues to violate, Plaintiff’s Fourth and Fifth Amendment rights.
  19               43.   A judicial declaration is necessary and appropriate at this time under
  20 the circumstances so that Plaintiff may ascertain his rights to retrieve his personal
  21 property seized by Defendants, and the rights (or lack thereof) of Defendants to use
  22 any information obtained from the search and seizure of Plaintiff’s property.
  23               44.   Defendants have stated their intent to retain the property they
  24 unreasonably and unlawfully seized from box holders and have refused to agree to
  25 suspend all further searches and inspection of Plaintiff’s property. Therefore,
  26 Plaintiff has suffered and will continue to suffer irreparable injury absent an
  27 injunction restraining Defendants from (1) implementing any further search and
  28 inspection Plaintiff’s property, (2) conditioning the release of Plaintiff’s property on
       3711193.1
                                                      12
                                                  COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 13 of 14 Page ID #:13




   1 Plaintiff’s disclosure of his identity and consent to being subjected to a criminal
   2 investigation, and (3) continuing to hold Plaintiff’s property.
   3                                         PRAYER FOR RELIEF
   4               Plaintiff prays for judgment against Defendants as follows:
   5               A.    For a declaration that Defendants’ conduct, as described herein, has
   6 violated Plaintiff’s rights under the Fourth and Fifth Amendments to the United
   7 States Constitution as set forth above;
   8               B.    For a preliminary and permanent injunction ordering Defendants to
   9 immediately and permanently cease all seizures, searches, and inspection of
  10 Plaintiff’s property, and violations of Plaintiff’s Fourth and Fifth Amendment rights
  11 as described herein;
  12               C.    For a preliminary and permanent injunction enjoining Defendants from
  13 accessing, reviewing, using or retaining Plaintiffs’ property and the immediate
  14 return of all property belonging Plaintiff seized by Defendants; and
  15               D.    For such other and further relief as the Court deems just and proper.
  16
  17 Dated: April 6, 2021                       Benjamin N. Gluck
                                                Ashley D. Bowman
  18                                            Bird, Marella, Boxer, Wolpert, Nessim,
                                                Drooks, Lincenberg & Rhow, P.C.
  19
  20
                                                By:
  21                                                         Benjamin N. Gluck
  22                                                       Attorneys for Plaintiff Michael Moe

  23
  24
  25
  26
  27
  28
       3711193.1
                                                      13
                                                 COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 1 Filed 04/06/21 Page 14 of 14 Page ID #:14




   1                                  DEMAND FOR JURY TRIAL
   2               In accordance with Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
   3 Michael Moe respectfully demands a jury trial of all issues triable to a jury in this
   4 action.
   5 Dated: April 6, 2021                       Benjamin N. Gluck
                                                Ashley D. Bowman
   6                                            Bird, Marella, Boxer, Wolpert, Nessim,
                                                Drooks, Lincenberg & Rhow, P.C.
   7
   8
                                                By:
   9                                                         Benjamin N. Gluck
  10                                                       Attorneys for Plaintiff Michael Moe

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3711193.1
                                                      14
                                                 COMPLAINT
